UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 13-6155


ROBERT EUGENE EASON,

                  Petitioner – Appellant,

          v.

JOSEPH B. HALL,

                  Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:13-hc-02006-FL)


Submitted:   May 16, 2013                   Decided:   June 12, 2013


Before KEENAN, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert Eugene Eason, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Robert        Eason   seeks   to   appeal    the        district     court’s

order dismissing his 28 U.S.C. § 2254 (2006) petition without

prejudice       as   an    unauthorized       second    or        successive     §    2254

petition.        Eason     placed   his   petition      form       and   a   memorandum

elaborating on the petition in two separate envelopes, causing

the district court to docket two separate cases.                         The district

court dismissed the action that was filed second in time as

second or successive, even though the first petition was still

pending and awaiting adjudication.

            We grant a certificate of appealability on the issue

of whether the district court erred in dismissing the instant

petition as an unauthorized second or successive petition within

the meaning of 28 U.S.C. § 2244(b) (2006), but we affirm the

district court’s dismissal of the petition without prejudice on

the ground that it was improvidently docketed as a new petition.

We   deny   a    certificate      of   appealability         on    any   other       issues

raised by Eason.

            Accordingly, we grant in part and deny in part Eason’s

motion for a certificate of appealability and grant his motion

to proceed in forma pauperis.                 We dispense with oral argument

because the facts and legal contentions are adequately presented




                                          2
in the material before this court and argument will not aid the

decisional process.

                                                       AFFIRMED




                               3